UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6814


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL WATLINGTON, a/k/a Gator Slim,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:05-cr-00004-F-1)


Submitted:   December 21, 2010            Decided:   January 12, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Watlington, Appellant Pro Se.    S. Katherine Burnette,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Watlington appeals the district court’s order

denying    several       of   his     motions    related      to   the    Government’s

attempts    to    satisfy       his    restitution      obligation.            We    have

reviewed the record and find no reversible error.                         Accordingly,

we affirm for the reasons stated by the district court.                             United

States v. Watlington, No. 5:05-cr-00004-F-1 (E.D.N.C. June 1,

2010).     We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented        in   the   materials

before    the    court    and   argument        would   not    aid      the   decisional

process.

                                                                                AFFIRMED




                                           2